Name: 87/387/EEC: Commission Decision of 30 June 1987 approving a programme covering the reception and storage of cereals in the Grand Duchy of Luxembourg pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  Europe;  economic policy
 Date Published: 1987-07-24

 Avis juridique important|31987D038787/387/EEC: Commission Decision of 30 June 1987 approving a programme covering the reception and storage of cereals in the Grand Duchy of Luxembourg pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 203 , 24/07/1987 P. 0052 - 0052*****COMMISSION DECISION of 30 June 1987 approving a programme covering the reception and storage of cereals in the Grand Duchy of Luxembourg pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/387/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas the Luxembourg Government forwarded a programme covering the reception and storage of cereals on 17 February 1987 and supplied additional information on 27 April 1987; Whereas the purpose of the programme is the modernization, enlargement and modification of facilities for the reception and storage of cereals grown in the Grand Duchy of Luxembourg and the installation of all the necessary equipment for these operations, in order to increase the cereals' value and strengthen the competitive position of the sector; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the principles of sound financial management do not permit encouragement of investment in facilities used for intervention purposes; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the reception and storage of cereals in the Grand Duchy of Luxembourg; whereas the time allowed for implementation of the programme does not exceed the period specified in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme covering the reception and storage of cereals forwarded by the Luxembourg Government pursuant to Regulation (EEC) No 355/77 on 17 February 1987, concerning which additional information was supplied on 27 April 1987, is hereby approved with the exception of investment in facilities for intervention purposes. Article 2 This Decision is addressed to the Luxembourg Government. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.